Hammond, J.
While this case is close, still we think that upon the evidence the jury might have found that the door which came in contact with the plaintiff was a thick, heavy door; that, when swinging in opening, it would pass over a part of the floor likely to be occupied by the defendant’s customers; that the plaintiff was a customer and was standing upon this space by the invitation of the defendant, with no reason to think that the door would be quickly and violently opened; and that while he was thus standing the door was quickly and violently thrown open by the defendant’s servant without any warning having been given. The jury may have further found either that this violent *337motion of the door was due to the impetuosity of the person who opened it, or that it was rendered necessary by the fact that the door sagged so as to rub against the floor, and that in that way unusual force was required to open the door, thereby rendering a violent opening probable or necessary; that if it was due to the first cause, the person who opened the door failed to exercise proper care to see that no one was injured; and if it was due to the second cause, the defendant had failed to take proper care for the protection of its customers against the violent opening of the door. Upon such findings the jury would have been warranted in finding that the plaintiff was careful and the defendant negligent. It is not the case of the usual opening of an ordinary door. Under the terms of the report there must be

Judgment on the verdict.